Opinion by
Judge Crumlish, Jr.,
This is an appeal from the final order of the Pennsylvania Human Relations Commission issued pursuant to a complaint filed by Mrs. Reba Romain alleging that the appellant, the Middletown Area School District, was guilty of discrimination in employment because of race in violation of Section 5 of the Pennsylvania Human Relations Act. The Commission, through investigation, found probable cause to credit the allegations, and after a proper hearing concluded that an unlawful discriminatory practice had occurred. The order, therefore, requires the School District to employ Mrs. Ro-main, and to restructure their hiring practices to eliminate discrimination by, among other things, giving “first consideration for employment” to minority group applicants.
“The Court to which [an] appeal is taken [from the Human Relations Commission] shall hear the appeal *421without a jury on the record certified by the agency. After hearing, the court shall affirm the adjudication unless it shall find . . . that any finding of fact made by the agency and necessary to support its adjudication is not supported by substantial evidence.” Administrative Agency Law, 71 P.S. §1710.44; Pennsylvania Human Relations Commission v. Brucker, 93 Dauph. 8 (1970); Human Relations Commission v. Altman, 87 Dauph. 227, 42 D. & C. 2d 317 (1967). Upon examination of the record, we find that certain findings of fact necessary to support the Commission’s conclusion that Section 5 was violated are not supported by substantial evidence. The adjudication of the Commission must therefore be reversed.
Section 5 reads as follows: “It shall be an unlawful discriminatory practice, unless based upon a bona fide occupational qualification, ... (a) for any employer because of the race ... of any individual to refuse to hire or employ ... or to otherwise discriminate against such individual with respect to compensation, hire, tenure, terms, conditions or privileges of employment, if the individual is the best able and most competent to perform the services required.” 43 P.S. §955.
The act of discrimination in hiring because of race must necessarily entail either the refusal because of race to hire the person found to be best qualified or the refusal because of race to find a person best qualified. Either situation involves the motivation and determination by the hiring official or body as to the applicant’s qualifications.
The Commission found as a fact that Mrs. Romain was best qualified. The fact that the Commission’s expert has found the complainant more qualified does not require that the School District come to the same conclusion, provided the opposite conclusion is not based on racial motivation.
*422The only evidence •which would support the conclusion that the distinct found Mrs. Romain best qualified was the testimony that Mr. Sinner, the hiring official, would have found four hired applicants less qualified if the determination to hire was based on Ms analysis of the applications alone. There is no evidence, however, which could lead the Commission to conclude that the determination as to the quality of the applicants was in fact based only on Mr. Sinner’s analysis of the applications or that an other method used was racially motivated or that it found Mrs. Romain best qualified.
To the contrary, uncontroverted testimony shows that the applications were passed upon without any knowledge as to race by the principals and librarian under whom these employees would work and that these officials failed to recommend Mrs. Romain over any of the persons hired. Furthermore, Mr. Sinner testified that he found Mrs. Romain less qualified overall because of her work attitude in a less formal summer program run by the school.
We cannot nor could the Commission conclude that this procedure used by the School District to determine which applicants were “best able and most competent to perform the services required” found Mrs. Romain less able than the sixteen employees subsequently hired because of her race. The record of the Commission fails to contain substantial evidence upon which to conclude that the District found her qualified and fails to contain any evidence upon which to conclude that the District’s findings were racially motivated. The order of the Human Relations Commission of April 27, 1970 is hereby reversed.